internal_revenue_service number release date index number ------------------------------------------------------------ ---------------------------------------- ------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b02 plr-128333-13 date date legend x ------------------------------------------- ---------------------------------------- state -------------- dear ------------------- this responds to a letter dated date submitted on behalf of x by x’s authorized representative requesting a ruling under sec_7704 of the internal_revenue_code facts x is a limited_partnership organized under the laws of state x intends to become a publicly_traded_partnership within the meaning of sec_7704 by effecting an initial_public_offering of units x expects to earn income principally by assessing fees for gathering and transporting volumes of oil and natural_gas x’s primary assets will consist of ownership interests in gathering systems and pipelines as a complement to its primary business x expects to also earn income by providing essential fluid handling services to oil and natural_gas producers engaged in the exploration development and production of oil and natural_gas through x’s assets and service personnel x expects to provide all such services through affiliated operating limited_partnerships limited_liability companies or disregarded entities fracturing is a technique by which fluids are pumped into an oil or gas well at high pressure to fracture geologic formations and open up pathways for the oil or gas to flow plr-128333-13 to this end x expects to generate income from the supply of fresh water for use in the fracturing process the transportation of fracturing fluid to producers’ well sites for use in exploration and production activities and the transportation of flowback produced water and other drilling and production wastes from producers’ well sites to disposal facilities owned by third parties the transportation will be provided by a combination of pipelines trucks and other transportation equipment x expects to own the transportation assets that it will use to provide fluid handling services but may also earn income from the operation of transportation assets owned by another party law and analysis sec_7704 provides that except as provided in sec_7704 a publicly_traded_partnership will be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7704 does not apply to a publicly_traded_partnership for any taxable_year if such partnership meets the gross_income requirements of sec_7704 for the taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides in relevant part that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of the partnership for the taxable_year consists of qualifying_income sec_7704 provides that the term qualifying_income includes income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber or industrial source carbon dioxide or the transportation or storage of any fuel described in b c d or e of sec_6426 or any alcohol fuel defined in sec_6426 or any biodiesel fuel as defined in sec_40a conclusion based solely on the facts submitted and representations made we conclude that the gross_income derived by x from the supply of fresh water the transportation of fracturing fluid to producers’ well sites for use in exploration and production activities and the transportation of fracturing flowback and produced water to disposal facilities owned by third parties constitutes qualifying_income under sec_7704 plr-128333-13 except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of this case under any other provision of the code specifically we express or imply no opinion as to whether x is taxable as a partnership for federal_income_tax purposes this ruling is directed only to the taxpayer requesting it however in the event of a technical_termination of x under sec_708 the resulting_partnership may continue to rely on this ruling in determining its qualifying_income under sec_7704 sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely melissa liquerman branch chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
